 

Exhibit 10.3

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

This Fourth Amendment to Credit Agreement (the “Fourth Amendment”) is made as of
the 8th day of July, 2019, but shall be effective on the Fourth Amendment
Effective Date, as defined below, by and between XpresSpa Holdings, LLC, a
Delaware limited liability company (the “Borrower”) and B3D, LLC, a North
Carolina limited liability company (the “Lender”).

 

WHEREAS, the Borrower and Lender are parties to that certain Credit Agreement
dated April 22, 2015, as amended by the First Amendment to Credit Agreement and
Waiver dated August 8, 2016, as assigned (together with the Existing Note, the
Security Agreement, and each Guarantee) with Borrower’s consent by Lender’s
predecessor, Rockmore Investment Master Fund Ltd. (“Rockmore”) to Lender on
February 7, 2017, as amended by the Second Amendment dated May 10, 2017, as
amended by the Third Amendment dated as of May 11, 2018, and as further as
amended, restated, amended and restated extended, renewed, replaced,
supplemented or otherwise modified from time to time (as amended, the “Credit
Agreement”);

 

WHEREAS, pursuant to the Credit Agreement the Lender agreed to provide credit
facilities to Borrower, as defined therein; and

 

WHEREAS, Borrower’s obligations under the Credit Agreement are evidenced by the
Amended and Restated Note dated August 8, 2016, in the principal amount of
$6,500,000 executed by Borrower (the “Existing Note”) and are secured by a first
priority lien on and security interest in substantially all of the assets of the
Borrower; and

 

WHEREAS, Borrower’s obligations under the Credit Agreement and the Existing Note
are guaranteed by the Subsidiary Guarantors and further secured by a first
priority lien on and security interest in substantially all of the assets of the
Subsidiary Guarantors; and

 

WHEREAS, Borrower’s obligations under the Credit Agreement are the Existing Note
are also guaranteed XpresSpa Group, Inc., formerly known as FORM Holdings Corp.,
a Delaware corporation (the “Parent”), of which Borrow is a wholly-owned
subsidiary, pursuant to the Amended and Restated Guaranty by Parent of even date
herewith (the “Parent Guaranty”), and such obligations are further secured by a
pledge of its equity in the Borrower pursuant to the Pledge by Parent dated May
30, 2019, as amended and restated by Parent of even date herewith (the
“Pledge”); and

 

WHEREAS, (i) the report of Parent’s independent registered public accounting
firm on its financial statements for the years ended December 31, 2018 and 2017
includes an explanatory paragraph indicating that there is substantial doubt
about the Company’s ability to continue as a going concern which note violated
Borrower’s covenants under Section 6.01(a) of the Credit Agreement which, among
other things, might result in Lender being entitled to declare an Event of
Default under the Credit Agreement and the Existing Note and (ii) any default
directly resulting from the failure to comply with Section 8(a)(i) of those
certain Secured Convertible Notes due November 17, 2019 by the Parent with
respect to the periods ending April 30, 2019 and May 31, 2019 (together, the
“Existing Defaults”); and

 

 1 

 

 

WHEREAS, the Borrower has requested that Lender waive the Existing Defaults and
further agree to make certain modifications to the terms of the Credit Agreement
and the Existing Note including, among other things postponement of certain
interest payments, extension of the Maturity Date; and

 

WHEREAS, the Lender is willing to grant such waiver subject to the terms and
conditions contained herein, including, but not limited to, the increasing the
principal of the Loan due and payable to Lender by the amount of five hundred
thousand ($500,000.00) dollars (the “Note Increase”), payable as provided herein
below.

 

WHEREAS, the Borrower and Lender accordingly wish to amend certain terms of the
Credit Agreement and Existing Note in accordance with this Fourth Amendment.

 

NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Lender and the Borrower agree as follows:

 

1.            Recitals. The Recitals to this Fourth Amendment are incorporated
herein by reference and form a part hereof.

 

2.            Note Increase; Note. In consideration for Lender’s waiver of the
Existing Defaults and Lender’s agreement to enter into this Fourth Amendment,
Borrower agrees to pay Lender the Note Increase. The Note Increase shall be
added to, and form a part of, the outstanding principal amount due for the Loan
under the Credit Agreement and related instruments and shall be reflected in the
Second Amended and Restated Note in the principal amount of $7,000,000, of even
date herewith, executed by Borrower in the form annexed hereto as Exhibit A (as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Replacement Note”).

 

3.            Waiver of Existing Defaults. Upon the Amendment Effective Date and
Borrower’s fulfillment of all conditions contained herein for the effectiveness
hereof, Lender hereby waives the Existing Defaults; provided, however, that
Lender’s waiver is limited solely to the Existing Defaults. Notwithstanding
anything to the contrary contained herein, such waiver shall not constitute (a)
a modification any of the terms, conditions or covenants of the Credit Agreement
or any of the Loan Documents, all of which remain in full force and effect, (b)
a waiver, release or limitation of the exercise by Lender of any of its rights
and remedies thereunder, all of which are hereby expressly reserved; or (c) a
waiver of any future defaults, if any, including without limitation, any
violation of Section 6.01(a) of the Credit Agreement. The waiver herein shall
not relieve or release the Borrower, the Parent, or any Subsidiary Guarantor
from any of its or their respective duties, obligations, covenants or agreements
under the Credit Agreement, or any of the Loan Documents or from the
consequences of any Events of Default thereunder, except as expressly described
herein. The waiver under this Section 3 shall not constitute a waiver of any
other Events of Default or defaults, whether now existing or which may occur
after the date of this Fourth Amendment.

 

 2 

 

 

4.            Amendments.

 

(a)      Commitment Amount. Section 1.01 Definitions is hereby amended by
deleting the definition corresponding to the following definition and
substituting in its place the following definition:

 

““Commitment Amount”: $7,000,000.00.”

 

(b)      Maturity Date. Section 1.01 Definitions is hereby amended by deleting
the definition corresponding to the following definition and substituting in its
place the following definition:

 

““Maturity Date”: May 31, 2021.”

 

(c)      Credit Party. Section 1.01 Definitions is hereby amended by deleting
the definition corresponding to the following definition and substituting in its
place the following definition:

 

““Credit Party”: The Borrower, the Parent and the Guarantors.”

 

(d)      Parent. Section 1.01 Definitions is hereby amended by inserting the
following definition thereto in proper alphabetical order as follows:

 

““Parent”: XpresSpa Group, Inc., formerly known as FORM Holdings Corp., a
Delaware corporation, of which Borrow is a wholly-owned subsidiary.”

 

(e)       Interest Deferment Date. Section 1.01 Definitions is hereby amended by
inserting the following definition thereto in proper alphabetical order as
follows:

 

““Interest Deferment Date”: the earlier of (i) October 7, 2019 or (ii) the date
upon which the Shareholder Approval is obtained.”

 

(f)       Fourth Amendment. Section 1.01 Definitions is hereby amended by
inserting the following definition thereto in proper alphabetical order as
follows:

 

““Fourth Amendment”: that certain Fourth Amendment to Credit Agreement, dated as
of July 1, 2019, and effective as of the Fourth Amendment Effective Date, by and
between Borrower and Lender.”

 

(g)      Fourth Amendment Effective Date. Section 1.01 Definitions is hereby
amended by inserting the following definition thereto in proper alphabetical
order as follows:

 

 3 

 

 

““Fourth Amendment Effective Date”: the date on which Fourth the Amendment shall
have become effective in accordance with its terms.”

 

(h)      Shareholder Approval. Section 1.01 Definitions is hereby amended by
inserting the following definition thereto in proper alphabetical order as
follows:

 

““Shareholder Approval”: the consent of Parent’s shareholders pursuant to Nasdaq
Listing Rule 5635(d) for the issuance of all the shares of its Common Stock that
could be issued pursuant to Sections 2 and 7 of the Note.”

 

(i)       Loan. Section 2.01 Loan is hereby deleted and replaced with the
following:

 

“Subject to the terms and conditions of this Agreement, the Lender agrees to
make a loan (the “Loan”) to the Borrower through an advance of $6,000,000 on the
Effective Date of this Agreement, and $500,000, which, on August 8, 2016, was
added to the Commitment Amount and the principal balance of the Note, and an
additional $500,000, which, on the Fourth Amendment Effective Date, was added to
the Commitment Amount and the principal balance of the Note.”

 

(j)       Note. At all times from the Fourth Amendment Effective Date and
thereafter, the definition of “Note” in Section 2.02 shall be deemed to mean the
Replacement Note and all references in the Credit Agreement and any other Loan
Document to the “Note” shall be deemed to be a reference to the Replacement
Note.

 

(k)      Voluntary Prepayments. Section 2.03(a) Voluntary Prepayments. is hereby
amended by deleting the current Section 2.03(a) and substituting in its place
the following:

 

“(a)    Voluntary Prepayments. The Borrower may, at its option, prepay the Loan
in full or in part at any time and from time to time by notifying the Lender in
writing not later than the date of such prepayment specifying the principal
amount of the Loan to be prepaid and the date of prepayment. Each such notice
shall be irrevocable and the amount specified in each such notice shall be due
and payable on the date specified. Each partial prepayment of the Loan pursuant
to this Subsection shall be in an aggregate principal amount of $100,000 or an
integral multiple of $50,000 in excess thereof, or, if less than $100,000, the
outstanding principal balance of the Loan. In the event the Borrower prepays the
Loan in full before the date that is fifteen (15) Business Days prior to the
Maturity Date, the Borrower shall pay a premium equal to the greater of (i) four
percent (4%) or (ii) the Black Scholes Value of the outstanding principal amount
subject to such prepayment. Notwithstanding anything to the contrary in the
foregoing or in any other Loan Document, there shall be no premium or penalty
payable by the Borrower in the event that the Borrower either (y) prepays the
Loan in full on or after the date that is fifteen (15) Business Days prior to
the Maturity Date and before the Maturity Date or (z) repays the Loan in full on
the Maturity Date. Simultaneously with each prepayment of the Loan, the Borrower
shall prepay all accrued and unpaid interest on the amount prepaid through the
date of prepayment. If no Event of Default exists and if the proceeds arising
out of any insurance claim or series of related claims do not exceed $250,000,
loss payments in each instance will be applied by the applicable Credit Party to
the repair and/or replacement of property with respect to which the loss was
incurred to the extent reasonably feasible, and any loss payments or the balance
thereof remaining, to the extent not so applied, shall be payable to the
applicable Credit Party; provided, however, that payments received by any Credit
Party after an Event of Default occurs and is continuing or in excess of
$250,000 for any occurrence or series of related occurrences shall be paid to
the Lender for itself and on behalf of the secured parties under the Security
Agreement and, if received by such Credit Party, shall be held in trust for the
secured parties under the Security Agreement and immediately paid over to the
Lender unless otherwise directed in writing by the Lender.”

 

 4 

 

 

(l)       Conversion. Section 2.09. Conversion is hereby amended by deleting the
current Section 2.09 and substituting in its place the following:

 

“At any time following the Fourth Amendment Effective Date, after the receipt of
the consent of the Parent’s shareholders pursuant to Nasdaq Listing Rule
5635(d), the Lender shall have the right, but not the obligation, to convert all
or any portion of the outstanding principal amount of the Loan, plus any accrued
and unpaid interest on such amount that is outstanding on the date of such
conversion, into Common Stock of the Parent on the terms and conditions set
forth in the Note. Following any such conversion and notwithstanding anything to
the contrary in any Loan Document, the outstanding principal amount of the Loan
shall automatically be reduced by an amount equal to the portion of the
principal amount of the Loan subject to such conversion.”

 

(m)      Interest Rate and Payment Dates. Section 3.01(a). Prior to Maturity is
hereby amended by deleting the current Section 3.01(a) and substituting in its
place the following:

 

“(a)     Prior to Maturity. Except as otherwise provided in Section 3.01(d),
prior to maturity the outstanding principal balance of the Loan shall bear
interest at the rate of 9.0% per annum calculated on a monthly basis (the
“Monthly Interest”). Except as provided in Section 3.01(b) below, interest only
on the Loan, at the foregoing rate, shall be payable in arrears on the last
Business Day of each month. All interest hereunder shall be computed on the
basis of a year of 360 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).”

 

 5 

 

 

(n)       Interest Rate and Payment Dates. Section 3.01(b). Default Rate is
hereby renumbered Section 3.01(d) and a new Section 3.01(b) and a new Section
3.01(c) shall be inserted as follows:

 

“(b)      Deferred Interest. Notwithstanding anything to the contrary contained
in Section 3.01(a) above, from the Fourth Amendment Effective Date until the
Interest Deferment Date, the Monthly Interest shall continue to accrue, shall be
compounded monthly, and shall be due and payable on the Interest Deferment Date.
At all times after the Interest Deferment Date, interest shall continue to be
paid as provided in Section 3.01(a) above, subject to Section 3.01(c) below.

 

(c)       Payment in Stock. At the Company’s option, exercisable in writing by
notice to the Company at any time (i) not more than thirty (30) days but not
less than five (5) Business Days prior to the Interest Deferment Date, at
Company’s sole discretion, any portion of the Monthly Interest that is payable
on the Interest Deferment Date, or (ii) after the Interest Deferment Date, not
more than twenty-one (21) days but not less than five (5) Business Days, prior
to the date upon which each payment of Monthly Interest is due, at Company’s
sole discretion, all or any portion of the Monthly Interest that is payable on
such payment date, shall be paid by way of issuance of Common Stock of the
Parent on the terms and conditions set forth in the Note, including without
limitation, any requirement that any portion of the Monthly Interest be payable
in cash until the Parent receives Shareholder Approval.”

 

(o)      Notices.     Section 9.02. is hereby amended by deleting the current
name and address of the Lender and substituting in its place the following:

 

“B3D, LLC

9935D Rea Road

#317

Charlotte NC 28277

Attn: Brian Daly, Manager

Telephone: (914) 482-3992

Email: Daly2020@outlook.com”

 

5.            [INTENTIONALLY OMITTED].

 

6.            Amendment Effective Date. This Amendment shall become effective on
the date (the “Fourth Amendment Effective Date”) that Lender shall have received
each of the following, in form and substance satisfactory to the Lender:

 

(a)       Copies of this Amendment executed by Borrower and the Lender;

 

(b)       One (1) original Replacement Note executed by Borrower;

 

 6 

 

 

(c)       One (1) original Registration Rights Agreement in the form annexed
hereto as “Exhibit B” (the “Registration Rights Agreement”) executed by Parent;
and

 

(d)       Copies of the ratification of guaranty and security interest, executed
by the Parent and each of the Subsidiary Guarantors in substantially the form
annexed hereto as “Exhibit C.”

 

7.            No Defenses. The Borrower acknowledges that its obligations to the
Lender pursuant to the Credit Agreement, as amended herein, including but not
limited to (a) its obligation to pay the principal of the Loan, in the amount of
$7,000,000, and (b) all interest that has accrued and is unpaid immediately
prior to the Fourth Amendment Effective Date in the amount of $40,791.11 which
amount shall continue to accrue and shall be paid on the Interest Deferment, and
(c) and all interest accrued thereunder from and after the Fourth Amendment
Effective Date, which amounts are due and owing by the Borrower to the Lender
without any defenses, set-offs, recoupments, claims or counterclaims of any kind
as of the date hereof. To the extent that any defenses, set-offs, recoupments,
claims or counterclaims may exist as of the date hereof, the Borrower waives and
releases the Lender from the same.

 

8.            Reaffirmation and Affirmation of Representations. The Borrower
hereby agrees with, affirms, reaffirms and acknowledges the representations and
warranties contained in the Loan Documents, including but not limited to the
facts set forth in the Recitals hereto relating to Borrower’s consent to the
assignment of the Credit Agreement, the Existing Note and all other Loan
Documents (including guaranties and security documents) by Rockmore to Lender.
The Borrower represents that the representations and warranties contained in the
Loan Documents are true and in full force and effect and continue to be true and
in full force and effect.

 

9.            Ratification of Unchanged Terms. The Borrower affirms, ratifies
and reaffirms all terms, covenants, conditions and agreements contained in the
Loan Documents, in each case as amended and modified by this Fourth Amendment.
All terms and conditions of the Credit Agreement and Loan Documents not amended
or modified by this Fourth Amendment, and any and all Exhibits annexed thereto
and all other writings submitted by the Borrowers to the Lender pursuant
thereto, and all Liens granted thereunder, shall remain unchanged and in full
force and effect, in each case except as amended by this Fourth Amendment.

 

10.           No Waiver. This Fourth Amendment shall not constitute a waiver or
modification of any of the Lender’s rights and remedies or of any of the terms,
conditions, warranties, representations, or covenants contained in the Loan
Documents, except as specifically set forth hereinabove, and the Lender hereby
reserves all of its rights and remedies pursuant to the Loan Documents and
applicable law.

 

11.           Severability. Any provision of this Fourth Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confirmed to the provision so held to be invalid or unenforceable.

 

 7 

 

 

12.           Binding Effect; No Third Party Beneficiaries. This Fourth
Amendment shall be binding upon and inure to the benefit of each of the parties
hereto and their respective successors and assigns. This Fourth Amendment is
solely for the benefit of each of the parties hereto and their respective
successors and assigns, and no other Person shall have any right, benefit,
priority or interest under, or because of the existence of, this Fourth
Amendment.

 

13.           Governing Law. This Fourth Amendment is governed by and is to be
construed and enforced in accordance with the laws of the State of New York
(without regard to the conflicts of law rules of New York). The parties to this
Agreement hereby consent to the exclusive jurisdiction of the federal and state
courts of the State of New York in the event of any dispute arising under or in
connection with this Agreement.

 

14.           Further Assurances. The parties hereto shall execute and deliver
such additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Fourth Amendment.

 

15.           Authorization. The Borrower represents and warrants to the Lender
that this Fourth Amendment has been approved by proper corporate authorization
and resolution of the Borrower.

 

16.           Counterparts. This Fourth Amendment may be executed in several
counterparts, each of which, when executed and delivered, shall be deemed an
original, and all of which together shall constitute one agreement. Any
signature delivered by a party by facsimile transmission or by email in “PDF” or
similar format shall be deemed to be an original signature hereto.

 

[Signature Page Follows]

 

*       *       *

 

 8 

 

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Fourth Amendment to Credit Agreement as of the date first above written.

 

  XPRESSPA HOLDINGS, LLC         By:     Name: Douglas Satzman   Title: Chief
Executive Officer         B3D, LLC         By:     Name: Brian Daly   Title:
Manager

 

PARENT’S ACKNOWLEDGMENT AND AGREEMENT

 

XpresSpa Group, Inc., a Delaware corporation (the “Parent”) by signing below,
represents and warrants to Lender, acknowledges and agrees: (i) Parent is the
sole member of Borrower, has a direct financial benefit from the Loan, is the
Parent Guarantor of all of the obligations under the foregoing Fourth Amendment
(the “Fourth Amendment”), the Credit Agreement as amended by the Fourth
Amendment, the Loan and the Replacement Note, which obligations are secured by
the pledge of its equity in the Borrower, and (ii) Parent hereby assumes and
agrees to be bound by all obligations and provisions contained in the Credit
Agreement and the Replacement Note which pertain to Parent, including but not
limited to Parent’s obligations under the Registration Rights Agreement and
Parent’s obligation to issue to Lender Common Shares of Parent’s stock upon
conversion of any portion of the Replacement Note and upon exercise of Lender’s
rights to be paid interest by way of issuance of Common Stock of the Parent
accordance with Section 3.01(b) of the Credit Agreement (and Section 2 of the
Replacement Note).

 

 9 

 

 

In addition, Parent agrees that for each instance where shareholder approval is
provided for in connection with the issuance to Lender of any shares of Common
Stock pursuant to any of the Fourth Amendment, the Replacement Note, and/or the
Registration Rights Agreement, the Parent shall use commercially reasonable
efforts to obtain within one hundred (120) days after the Fourth Amendment
Effective Date, the consent of its shareholders pursuant to Nasdaq Listing Rule
5635(d) (the “Shareholder Approval”) for the issuance of all the shares of its
Common Stock that could be issued pursuant to Sections 2 and 7 of the
Replacement Note. If, despite the Parent’s commercially reasonable efforts as
provided herein, the Shareholder Approval is not initially obtained, the Parent
shall cause an additional shareholder meeting to be held every three (3) months
thereafter until such Shareholder Approval is obtained. Notwithstanding anything
to the contrary contained in this Acknowledgment and Agreement, the Parent shall
have no obligation to solicit or obtain the Shareholder Approval if Nasdaq
Listing Rule 5635(d) no longer applies to the Parent or would not prohibit the
Lender from acquiring shares of Common Stock pursuant to the Replacement Note
without receipt of such Shareholder Approval.

 

  XPRESSPA GROUP, INC.         By:     Name: Douglas Satzman   Title: Chief
Executive Officer

 

 10 

 

 

EXHIBIT A

 

REPLACEMENT NOTE

 

Attached.

 

 11 

 

 

EXHIBIT B

 

REGISTRATION AGREEMENT

 

Attached.

 

 12 

 

 

EXHIBIT C

 

FORM OF RATIFICATION

 

[Attached]

 

 13 

 

